The judgment of the court was pronounced by
Seideee, J.
The'items of the bill upon which the plaintiff sues, áre for tha board and tuition, and advances of money for the use, of certain minors, the nephews of Roberts, the insolvent. The items for board and tuition1 were' rejected by the court below, as barred by prescription.
It is urged that the item for board was improperly subjected to the prescription of one year. The argument'of the appellant is, that Roberts was not an inn-keeper, and that therefore the claim does not fall within article 3499 of the Code. The language there used is: “ That of inn-keepers and such others, on account of lodging and board which they furnish.” It is true that the occupation of Roberts was thatof a school-master'and not of an inn-keeper ;■ but the nature of the service charged for, the boarding of the minors, falls within the literal terms of the Code; and, in view of the'expression “ such others,” may be fairly taken as the test of the prescription applicable to the case. By taking persons to board with him for hire, Roberts assimilated himself to an inn-keeper. We cannot reconcile, either with the letter or the spirit of the Code on the subject of prescription, the pretention of the appellant that a claim of such a character is barred only by ten- years.-
The court below also properly rejected an item for travelling expenses incurred by Roberts, the uncle, on a journey of affection and kindness in quest of one of the minors. It resulted in no advantage to the minor, and was not made at the request of his tutor; nor, as we-believe, with any expectation at the time of reimbursement. Judgment affirmed.